NUMBER 13-09-00398-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

                    IN THE INTEREST OF H.C.W., A CHILD


                   On appeal from the 317th District Court
                        of Jefferson County, Texas.


                         MEMORANDUM OPINION
                Before Justices Yañez, Rodriguez, and Garza
                  Memorandum Opinion by Justice Garza
      This is an appeal of an order modifying a parent-child relationship. Appellant,

C.H.W., the mother of H.C.W., a minor child, argues by nine issues that various provisions

regarding child support in the trial court’s order were erroneous. We affirm.

                                    I. BACKGROUND

      C.H.W. and C.B.W. are the biological parents of H.C.W., who was born in 1994.

In 1997, C.H.W. and C.B.W. were divorced. The final divorce decree, entered on July 18,

1997, granted C.H.W. sole managing conservatorship of H.C.W. and required C.B.W. to

pay $470 per month in child support and to provide health insurance coverage for H.C.W.

      On November 17, 2005, C.H.W. filed a motion for enforcement with the trial court,

alleging that C.B.W. had obtained new employment and was therefore responsible for

paying an increased amount of child support. According to the motion for enforcement, the

parties had previously agreed to an order reducing the amount of child support due from
C.B.W. as a “temporary emergency provision resulting from economic set[]backs incurred

by [C.B.W.].” According to C.H.W., the agreed order, dated February 4, 2005, provided

that the “temporary” reduction in C.B.W.’s child support obligations “shall immediately

terminate upon [C.B.W.] obtaining employment on a regular basis” and that both parties

“agreed to promptly enter another order as soon as [C.B.W.] obtains . . . employment.”1

In her November 17, 2005 motion for enforcement, C.H.W. alleged that C.B.W. “has

continued to pay the reduced amount of child support to date, from the date of his gainful

employment, . . . has refused to provide evidence of his income,” and “has refused to

promptly enter into another order with [C.H.W.] with regard to child support.”2 Accordingly,

C.H.W. requested, among other things, that C.B.W. be held in contempt and be ordered

to pay the amount of child support past due as well as an increased monthly amount to be

applied retroactively.

         According to C.H.W., C.B.W. subsequently filed a “Motion for Enforcement of

Possession or Access” alleging that C.H.W. had violated the terms of the final divorce

decree by denying C.B.W.’s access to H.C.W. during one of his scheduled visitation

periods.3 After a hearing on December 5, 2006, the trial court granted C.B.W.’s motion and

rendered an order on April 24, 2007 adjudging C.H.W. guilty of contempt for denying

C.B.W.’s access to H.C.W. The trial court ordered that C.H.W. (1) be confined in the

Jefferson County Jail for a period not to exceed twenty-four hours, and (2) pay $1,500 in

attorney’s fees to C.B.W.4

         Also on April 24, 2007, the trial court granted a motion filed by C.B.W. to continue


         1
             The February 4, 2005 agreed order does not appear in the appellate record.
         2
         C.H.W .’s Novem ber 17, 2005 m otion also alleged that C.B.W . had violated the term s of the February
4, 2005 agreed order by: (1) refusing to provide the nam e, address, or phone num ber of his new em ployer
to C.H.W .; (2) refusing to provide his hom e address or phone num ber to C.H.W .; (3) failing to m aintain health
insurance “at all tim es” for H.C.W .; and (4) enrolling H.C.W . in a health insurance plan “which lim its and
excludes coverage for asthm a, a m edical condition suffered by [H.C.W .].”
         3
             C.B.W .’s “Motion for Enforcem ent of Possession or Access” does not appear in the appellate record.
         4
          It is not clear whether C.H.W . actually served tim e in jail as a result of the trial court’s April 24, 2007
order. It is undisputed, however, that C.H.W . did not pay the $1,500 in attorney’s fees as required by that
order.

                                                          2
a hearing on C.H.W.’s November 17, 2005 motion for enforcement. Because of multiple

such continuances over the course of three years, almost all of which were requested by

C.B.W.’s attorneys, no hearing was held on the issues raised in C.H.W.’s motion for

enforcement until April 20, 2009.

       At the April 20, 2009 hearing, C.H.W. testified that she had been receiving $710 in

monthly child support until C.B.W. lost his job on February 5, 2005, at which point the

support payments decreased to $250 per month. She further stated that C.B.W. moved

from the Beaumont, Texas, area to Round Rock, Texas, in 2006 or 2007 and has not

consistently exercised his right to visitation with H.C.W. since that time. C.H.W. testified

that C.B.W. had enrolled H.C.W. in a Scott & White Hospital health insurance policy, but

that, because there are no Scott & White hospitals near Beaumont, the insurance policy

is “useless.” She stated that she could add H.C.W. to the health insurance plan she

obtains through her employer, and that such coverage would cost her an additional $150

per pay period.

       On cross-examination, C.H.W. admitted that she had not paid the $1,500 in

attorney’s fees as required by the trial court’s April 24, 2007 order because “I have been

advised by my attorney not to.” C.H.W. elaborated: “[C.B.W.] owes me $27,000 in back

child support. Why am I going to pay this man $1,500? I’m doing good to make ends meet

right now.” On re-direct examination, C.H.W. stated that the reason she has not made the

$1,500 payment to C.B.W. is that she is having “problems with money” in part because she

is required to travel to Round Rock to drop off H.C.W. for her visits with C.B.W.

       C.B.W. testified that he began work at his current job as a systems analyst with the

Texas Department of Transportation on April 4, 2005. He stated that he was paying $500

per month in child support until October 2006, at which point he began to pay $250 per

month instead, on the advice of his attorney. C.B.W. stated that he received a pay raise

in December 2008 and that he currently makes approximately $62,000 annually. When

asked about his income for previous years, C.B.W. estimated that he earned $43,000 in

2005, $48,000 in 2006, $51,000 in 2007, and $55,000 in 2008. He further testified that he

                                             3
has health insurance coverage through his employer and that H.C.W. is enrolled in that

plan. C.B.W.’s pay stub dated March 31, 2009 was entered into evidence.

        After the hearing, the trial court ruled: (1) that visitation arrangements would be

altered to reflect the fact that C.B.W. resides more than 100 miles from H.C.W.’s

residence, see TEX . FAM . CODE ANN . § 153.313 (Vernon Supp. 2009) (providing standard

visitation terms where a possessory conservator resides more than 100 miles from the

residence of the child); and (2) C.B.W. would be responsible for all travel necessary to pick

up and drop off H.C.W. The trial court further ordered that C.H.W. place H.C.W. on her

health insurance plan, and that C.B.W. “pay [C.H.W. $]164 a month to put your daughter

on that insurance.” As to child support, the trial court ruled as follows:

        Child support is set at $782 per month. I’m going to retro that to January 1,
        2009, which means that he would have paid through, as of April, $3,128. I’m
        giving him the credit for $1,000 of child support that he either has paid or
        should have paid. And I’m also setting off the attorney fees that she owes
        him of $1,500, which gives him a credit of $2,500. If you subtract that, its
        $628 that he has to make up. And he’ll make that up in payments of $50 as
        additional child support each time.

A written judgment was entered on May 27, 2009, memorializing the trial court’s rulings and

additionally appointing C.H.W. and C.B.W. as joint managing conservators of H.C.W. This

appeal followed.5

                                               II. DISCUSSION

A.      Calculation of Child Support Amount

        By her first three issues, C.H.W. argues that the trial court erred in calculating the

monthly amount of child support due from C.B.W. Specifically, she argues that the trial

court abused its discretion by: (1) not including the cost of H.C.W.’s health insurance in

its calculation of C.B.W.’s net resources; (2) including the cost of H.C.W.’s health

insurance as a part of, rather than in addition to, the monthly amount of child support due

from C.B.W.; and (3) using H.B.W.’s “stated income” rather than his “attested income” in


        5
          The instant appeal was transferred to this Court from the Ninth Court of Appeals under an order
issued by the Suprem e Court of Texas. See T EX . G O V ’T C OD E A N N . § 73.001 (Vernon 2005).

        W e note that C.B.W . has not filed an appellee’s brief to assist us in the resolution of this m atter.

                                                       4
calculating the parties’ net resources.

         We review a trial court’s order regarding child support for abuse of discretion.

Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); Office of the Att’y Gen. v. Buhrle,

210 S.W.3d 714, 717 (Tex. App.–Corpus Christi 2006, pet. denied). The order will not be

overturned unless the trial court acted arbitrarily or unreasonably, acted without reference

to any guiding rules or principles, or failed to analyze or apply the law correctly. Buhrle,
210 S.W.3d at 717.

         Monthly child support obligations are calculated based on the obligor’s net available

resources. See TEX . FAM . CODE ANN . § 154.061 (Vernon 2008); Wilemon v. Wilemon, 930
S.W.2d 290, 293 (Tex. App.–Waco 1996, no writ). In calculating net available resources,

the trial court must deduct from the obligor’s net resources, among other things, federal

income taxes, social security taxes, and costs of the child’s health insurance. See TEX .

FAM . CODE ANN . § 154.062(d)(1), (d)(2), (d)(5) (Vernon Supp. 2009).

         By her first issue, C.H.W. argues that the trial court erred by incorrectly deducting

the amount C.B.W. had been paying for H.C.W.’s health insurance coverage. We

disagree. In calculating C.B.W.’s net monthly resources, the trial court is required to

deduct the monthly cost to C.B.W. of the court-ordered health insurance covering H.C.W.

See id. § 154.062(d)(5). In the instant case, the trial court ordered C.B.W. to pay $164 per

month for H.C.W.’s health insurance coverage. Subtracting that amount from C.B.W.’s net

monthly income6 results in a total of $3,884.37 in net monthly resources available to

C.B.W.

         Under the guidelines set forth in section 154.125 of the family code, C.B.W.’s

monthly child support obligation with respect to H.C.W. is twenty percent of his monthly net

resources. See id. § 154.125(b) (Vernon Supp. 2009). Therefore, according to the


          6
            No evidence was adduced indicating that C.B.W . had any source of incom e other than his salary.
According to his March 31, 2009 pay stub, C.B.W .’s gross m onthly salary is $5,214.58. According to tax
tables prom ulgated by the Office of the Attorney General pursuant to the fam ily code, C.B.W .’s net m onthly
incom e is therefore $4,048.37. T EX . F AM . C OD E A N N . § 154.061 (Vernon 2008); Office of the Attorney General,
2009 Tax Charts (Vernon Supp. 2009), available at http://www.oag.state.tx.us/cs/taxcharts/2009taxchart.pdf
(last visited May 3, 2010).

                                                         5
guidelines, C.B.W.’s monthly child support responsibility is twenty percent of $3,884.37,

or $776.87. The trial court’s award of $782 per month differs from this amount by only

seven-tenths of one percent; we do not consider this slight discrepancy as amounting to

an abuse of discretion. C.H.W.’s first issue is overruled.

       By her second issue, C.H.W. claims that the trial court erred “by not calculating

health coverage child support as being in addition to, rather than a part of, the guidelines-

determined child support amount.” C.H.W. states that the $782 monthly amount ordered

by the trial court is “inclusive of the $164” that the trial court separately ordered C.B.W. to

pay for H.C.W.’s health insurance. The record reflects, however, that the trial court in fact

ordered C.B.W. to pay the $164 for H.C.W.’s health insurance directly to C.H.W. in addition

to the $782 in monthly child support ordered pursuant to the guidelines, as required by

law.7 See id. § 154.182(b-1) (Vernon Supp. 2009) (“If the parent ordered to provide health

insurance . . . is the obligee, the court shall order the obligor to pay the obligee, as

additional child support, an amount equal to the actual cost of health insurance for the

child, but not to exceed a reasonable cost to the obligor.”); Kish v. Kole, 874 S.W.2d 835,

837 (Tex. App.–Beaumont 1994, no writ); Thompson v. Thompson, 827 S.W.2d 563 (Tex.

App.–Corpus Christi 1992, writ denied). C.H.W.’s second issue is overruled.

       By her third issue, C.H.W. claims that the trial court erred “by using [C.B.W.]’s

exhibit’s stated income, rather than his attested income of $62,000/year, to calculate net

resources and support for H.C.W.” C.H.W. appears to believe that the trial court’s order

of child support is based on some amount of net monthly resources less than what was

       7
           The trial court's May 27, 2009 written order provides, in pertinent part, as follows:

       IT IS ORDERED that [C.B.W .] is obligated to pay and shall pay to [C.H.W .] child support of
       $782.00 per m onth, with the first paym ent being due and payable on May 1, 2009 and a like
       paym ent being due and payable on the 1st day of each m onth thereafter . . .

                  ....

       Pursuant to section 154.182 of the Texas Fam ily Code, [C.B.W .] is ORDERED to pay
       [C.H.W .] cash m edical support for reim bursem ent of health insurance prem ium s, as
       additional child support, of $164.00 per m onth, with the first installm ent [sic] being due and
       payable on May 1, 2009, and a like installm ent [sic] being due and payable on or before the
       1st day of each m onth until the term ination of current child support for the child under this
       order.

                                                        6
suggested by C.B.W.’s testimony that he earns approximately $62,000 annually. However,

C.B.W.’s March 31, 2009 pay stub reflected an annualized gross salary of $62,574.96,

thereby corroborating his testimonial estimate. We conclude that the trial court’s child

support calculations are consistent with both C.B.W.’s testimony and his pay stub.

C.H.W.’s third issue is therefore overruled.

B.        Child Support Arrearages and Retroactive Child Support

          By her fourth, fifth, sixth, and seventh issues, C.H.W. argues that the trial court

erred in its calculation of child support arrearages and retroactive child support due from

C.B.W. Specifically, C.H.W. argues that the trial court erred: (1) “by not awarding accrued

arrearages until the begin[ning] date of retroactive support, or alternatively, awarding fuller

retroactive support”; (2) by awarding retroactive support only to January 1, 2009, “thus

violating preemptive federal law”; (3) “by not awarding retroactive child support back to at

least the third anniversary of the 2005 agreed order”8; and (4) by “fail[ing] to adjudicate

arrearages under the motion to enforce . . . in spite of unrebutted evidence on arrearage

obligations arising by virtue of the parties’ stipulation contained in the February 4, 2005

order.”

          We conclude that C.H.W. has failed to properly preserve these issues for our

review. On appeal, C.H.W. contends that she preserved the issues by filing a document

entitled “Objection” with the trial court on May 26, 2009. The “Objection” document raised

substantially the same issues as those presented on appeal with respect to child support

arrearages and retroactive child support. However, the record does not reflect that the trial

court “ruled on the . . . objection . . . either expressly or implicitly,” nor does the record

reflect that the trial court “refused to rule on” the objection, as is required for preservation


         8
           By these issues, C.H.W . argues specifically that the trial court’s judgm ent violated certain provisions
of the federal Personal Responsibility and W ork O pportunity Reconciliation Act of 1996, which establishes
standards that states m ust m eet in order to receive federal m atching funds for child support enforcem ent.
See 42 U.S.C. § 666 (2009). The statute, in part, “requires states to establish a procedure for review and
adjustm ent of child support orders . . . at least every three years upon the request of either parent or the
appropriate state agency.” Tompkins County Support Collection Unit ex rel. Chamberlin v. Chamberlin, 99
N.Y.2d 328, 333 (2003) (construing 42 U.S.C. § 666(a)(10)). Because C.H.W . did not preserve these issues
for review, as noted herein, we do not address them . See T EX . R. A PP . P. 33.1(a)(2).

                                                         7
of appellate complaints by Texas Rule of Appellate Procedure 33.1. See TEX . R. APP. P.

33.1(a)(2).9

         Accordingly, C.H.W.’s fourth, fifth, sixth, and seventh issues are overruled.

C.       Offset of Attorney’s Fees Against Child Support Award

         By her final two issues, C.H.W. contends that the trial court committed reversible

error by offsetting the retroactive child support award by the $1,500 in attorney’s fees that

she owed to C.B.W. pursuant to the trial court’s April 24, 2007 order. C.H.W. contends

that the offset was an abuse of discretion because (1) “only H.C.W. has the exclusive right

to the benefit of the accrued child support” and (2) H.C.W. “did not have her own

representation” in the previous contempt proceedings.

         In support of this argument, C.H.W. notes that provisions permitting the recovery

of attorney’s fees in child support enforcement actions under the family code only

contemplate such fees being recovered by the child support obligee, not the obligor. See

TEX . FAM . CODE ANN . § 157.268 (Vernon Supp. 2009). Citing the doctrine of expressio

unius est exclusio alterius—the rule of construction providing that “the expression of one

implies the exclusion of others,” see Mid-Century Ins. Co. v. Kidd, 997 S.W.2d 265, 273

(Tex. 1999)—C.H.W. claims that attorney’s fees owed by an obligee can therefore not be

offset against child support owed by an obligor. However, the trial court’s award of

attorney’s fees to C.B.W. occurred in the context of C.B.W.’s enforcement action alleging

that C.H.W. had denied C.B.W.’s access to H.C.W. during one of his scheduled visitation

periods. Having found C.B.W.’s allegations to be true, the trial court was not only

permitted but was required by the family code to award reasonable attorney’s fees and

court costs to C.B.W. See TEX . FAM . CODE ANN . § 157.167(b) (Vernon 2008) (“If the court


          9
            Subsection (b) of Rule 33.1 provides that “[i]n a civil case, the overruling by operation of law of a
m otion for new trial or a m otion to m odify the judgm ent preserves for appellate review a com plaint properly
m ade in the m otion . . . .” T EX . R. A PP . P. 33.1(b). Subsection (d) of that rule states that “[i]n a nonjury case,
a com plaint regarding the legal or factual sufficiency of the evidence . . . m ay be m ade for the first tim e on
appeal in the com plaining party’s brief.” T EX . R. A PP . P. 33.1(d). These rules are inapplicable here because
(1) C.H.W .’s “Objection” was neither a m otion for new trial nor a m otion to m odify the judgm ent, and (2)
C.H.W . does not raise any appellate issues regarding the legal or factual insufficiency of the evidence. See
T EX . R. A PP . P. 33.1(b), (d).

                                                           8
finds that the respondent has failed to comply with the terms of an order providing for the

possession of or access to a child, the court shall order the respondent to pay the movant’s

reasonable attorney’s fees and all court costs in addition to any other remedy.” (Emphasis

added)).

       In any case, C.H.W. directs this Court to no case law or statute, and we find none,

indicating that a child support arrearage may not be offset by an amount of attorney’s fees

owed by the child support obligee to the child support obligor. We therefore overrule

C.H.W.’s eighth and ninth issues.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed.




                                                 DORI CONTRERAS GARZA,
                                                 Justice

Delivered and filed the
6th day of May, 2010.




                                             9